Citation Nr: 1106807	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of left ankle 
injury.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for gastrointestinal 
disorder.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active service from July 2004 to June 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current left ankle condition that 
is due to any incident or event in active military service.

2.  The competent and probative evidence preponderates against a 
finding that the Veteran has shin splints that are due to any 
incident or event in active military service.

3.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current gastrointestinal disorder 
that is due to any incident or event in active military service.

4.  Throughout the rating period on appeal, the Veteran's PTSD 
has been manifested by occasional depressed mood, anxiety, 
suspicion, and panic attacks; there has been no evidence of 
memory loss or panic attacks, and VA examiners have concluded 
that the Veteran's PTSD symptoms are mild and transient and have 
not affected her psychosocial functioning.



CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).  

2.  Shin splints were not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

3.  A gastrointestinal disorder, including GERD, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

4.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

The Veteran's increased rating claim here arises from her 
disagreement with the initial evaluation following the grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the Court held that, in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has in fact been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  
Therefore, no further notice, beyond that afforded in the context 
of the Veteran's initial claim for service connection, is needed 
under the VCAA.

With regard to the service connection claims, in December 2007, 
VA sent the Veteran a letter informing her of the types of 
evidence needed to substantiate her claim and its duty to assist 
her in substantiating her claim under the VCAA.  The letter 
informed the Veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical records, 
employment records, or records from other Federal agencies.  She 
was advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in her possession to 
the RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the December 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the June 2008 rating decision, March 2009 SOC, and 
October 2010 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided her with additional 60-day periods to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to her claim has been obtained and associated 
with the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Kansas City VA Medical Center (VAMC) and St. Joseph Community 
Based Outpatient Clinic (CBOC), and the Veteran was afforded VA 
examinations with regard to her PTSD, ankle, and gastrointestinal 
claims in May 2008, September 2009, and June 2010.  

The Board finds that a VA examination or opinion with regard to 
the Veteran's shin splint claim is not necessary to fulfill VA's 
duty to assist in this case.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the STRs show treatment for shin pain, but there is 
no post-service documentation of complaints of or treatment for 
shin pain.  Moreover, there are no competent medical opinions 
relating shin splints to the Veteran's active service, and no 
other medical evidence of record suggests a causal relationship 
between any current shin condition and active service.  
Accordingly, an examination is not required here, even under the 
low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Left Ankle

The Veteran contends that she has residuals of left ankle 
injuries incurred during active service.  Her STRs document 
several episodes of treatment for left ankle problems.  In August 
2004, she reported left ankle pain after running.  On physical 
examination, slight tenderness of the left lower leg above the 
ankle was noted.  She was diagnosed with a strain of the lower 
left leg.  

In October 2005, the Veteran jumped out of a truck and inverted 
her left ankle.  She had immediate pain and was unable to bear 
weight on it.  She also had swelling of the ankle.  An X-ray 
showed no dislocation or fracture of the ankle.  The doctor 
assessed a left ankle sprain and prescribed Vicodin for pain.  
The Veteran was given a physical profile for several months and 
was given a referral for physical therapy program, although she 
never attended.

In January 2006, the Veteran reported bilateral ankle pain.  She 
said that she had had pain since the injury in October 2005.  On 
examination, there was tenderness along the distal fibula as well 
as the posterior talofibular ligament.  There was normal range of 
motion of the ankle, and her gait was normal as well.  The doctor 
assessed left ankle pain with a history of a left ankle sprain as 
well as tenderness along the distal fibula.  An X-ray of the 
ankle was normal.  The Veteran was given a physical profile for 
no running or jumping for 30 days.  

The Veteran's March 2006 separation examination report is 
negative for any manifestations or complaints of left ankle pain 
or problems, although it does document residual right ankle pain 
(for which the Veteran has service connection).

Following separation from service, there is no documentation of 
treatment for or complaints of left ankle problems.  In September 
2009, the Veteran was afforded a VA examination with regard to 
her right ankle condition, but the examiner conducted an 
evaluation of both ankles.  Dorsi-flexion and plantar flexion of 
the left ankle were normal, and the Veteran denied any pain, 
fatigue, weakness, lack of endurance, or incoordination of the 
left ankle.  There was no painful motion, edema, effusion, 
instability, weakness, or tenderness.  No diagnosis was made with 
regard to the left ankle.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for residuals 
of a left ankle injury.  

Continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what she experienced; for example, she is 
competent to discuss her current ankle pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's left ankle pain is found to be 
capable of lay observation, and thus her statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records show several 
incidents of treatment for left ankle pain in active service, but 
her separation examination was normal.  Following service, there 
was no documentation of complaints of or treatment for left ankle 
problems, and thus, no documentation of a current disability.  
While she is clearly sincere in her beliefs, in light of these 
factors, the Veteran's current statements to the effect that she 
has experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment following her 
military discharge is more probative than her current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no 
competent opinions relating any current left ankle condition to 
military service.  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the Veteran's 
own statements.

Additionally, as mentioned above, there is no documentation of 
any post-service complaints of or treatment for left ankle pain, 
and thus, no documentation of a current disability.  Accordingly, 
the greater weight of the probative evidence is against finding 
that the Veteran has a current left ankle condition.  As a 
result, the claim must fail.  Indeed, in the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes 
that the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall record fails to support a current 
diagnosis of the claimed disability, that holding would not 
apply.
  
Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for residuals of a 
left ankle injury, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Shin Splints

Next, the Veteran contends she has shin splints due to running 
during active service.  Her STRs show complaints of shin pain 
during service.  In August 2004, she reported bilateral shin pain 
after running.  The doctor assessed a calf strain.  In September, 
the pain had not improved.  The Veteran said the pain increased 
in severity with walking and especially with running.  An X-ray 
was normal.  The doctor noted tibial point tenderness and 
recommended avoiding running or jumping.  

In August 2005, the Veteran presented to the clinic with right 
leg pain that had begun 2 weeks ago.  The pain was located on the 
anterior medial shin.  It was worse with running.  The doctor 
assessed shin pain, likely due to shin splints and overuse 
activity, noting that the Veteran had been running every morning 
with PT.  The doctor said she was to have PT at her own pace and 
distance for 2 weeks, ice her shin, and take pain medication.  In 
September, the Veteran continued to have pain, and there was 
tenderness on the lateral aspect of the left lower extremity.  
The doctor assessed micro tibial fractures and prescribed anti-
inflammatory medication.

The Veteran's March 2006 separation examination report is 
negative for any complaints or findings of pain or abnormality 
relating to the shins.  Moreover, following separation from 
service, there is no medical documentation of any complaints of 
or treatment for shin splints.

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for shin 
splints.

Continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what she experienced; for 
example, she is competent to discuss her current shin pain and 
other experienced symptoms.  See, e.g., Layno, supra.  Moreover, 
the Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  See Jandreau, Davidson, 
supra.

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, supra.  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan, supra.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu, supra.  

In the present case, the Veteran's shin pain is found to be 
capable of lay observation, and thus her statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records show episodes of 
shin pain in active service, but her separation examination was 
normal.  Following service, there was no documentation of 
complaints of or treatment for shin pain, and thus, no 
documentation of a current disability.  While she is clearly 
sincere in her beliefs, in light of these factors, the Veteran's 
current statements to the effect that she has experienced 
continuous symptomatology since active service, while competent, 
are not deemed to be credible.  Therefore, the absence of 
documented complaints or treatment following her military 
discharge is more probative than her current recollection as to 
symptoms experienced in the distant past.  See Curry, supra.  
Moreover, there are no competent opinions relating any current 
shin splint disorder to military service.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.

Additionally, as mentioned above, there is no documentation of 
any post-service complaints of or treatment for shin pain, and 
thus, no documentation of a current disability.  Accordingly, the 
greater weight of the probative evidence is against finding that 
the Veteran has a current shin splint disorder.  As a result, the 
claim must fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra.  As 
above, the Board recognizes that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain, supra.  However, 
where the overall record fails to support a current diagnosis of 
the claimed disability, that holding would not apply.
  
Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for shin splints, the 
benefit-of-the-doubt doctrine is inapplicable and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra. 

3.  Gastrointestinal Disorder

Finally, the Veteran contends that she has a gastrointestinal 
disorder that began during active service.  Shortly after 
enlistment, she was treated for vomiting after meals in August 
2004.  Testing showed a positive result for Helicobacter Pylori 
bacteria.  She was prescribed medication, including Prilosec.  

An upper gastrointestinal series (UGI) conducted in September was 
normal.  The doctor noted mild diffuse epigastric tenderness and 
assessed gastroesophogeal reflux disease (GERD).  

In October 2005, the Veteran reported nausea, occasional 
vomiting, and watery diarrhea for 2 days.  She was diagnosed with 
viral gastroenteritis and prescribed medication.  She complained 
of similar symptoms again in January 2006 and March 2006, and was 
diagnosed with viral gastroenteritis.  

The Veteran's March 2006 separation examination report does not 
include any gastrointestinal diagnoses, although she did report 
frequent indigestion or heartburn on her Report of Medical 
History.  She was assessed with viral gastroenteritis again in 
May 2006, just prior to her discharge.  

Following separation from service, the Veteran reported her 
history of stomach problems at her yearly physical examination at 
the St. Joseph CBOC.  Currently, she took Tums to relieve 
discomfort because Prilosec was too expensive.  Physical 
examination of the abdomen was normal.  The doctor assessed GERD, 
noting that it was stable.

The Veteran was afforded a VA examination in June 2010.  She 
reported episodes of nausea, vomiting, and pain that occurred 
weekly for 1 or 2 hours, and were relieved by cold water, Tums, 
and Prilosec taken daily.  She also reported post-prandial 
symptoms that included nausea which occurred 30 minutes after 
eating on a weekly basis.  Testing was positive for the 
Helicobacter Pylori antibody.  The examiner assessed H. Pylori 
infection and a personal history of GERD, noting that the 
Veteran's claims file was not available for review.  Without the 
file, the examiner was unable to provide an opinion at that time.  

In August 2010, the examiner reviewed the Veteran's claims file, 
noting that she had been treated for viral gastroenteritis and 
took medication for the condition.  The examiner noted that 
review of the STRs did not show a diagnosis of GERD, and the 
Veteran had a normal UGI in 2004 which was negative for reflux.  
Therefore, the examiner opined that GERD was less likely as not 
caused by or the result of a positive Helicobacter Pylori 
infection or treatment of nausea and vomiting during service with 
a negative UGI.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a 
gastrointestinal disorder.  

Continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what she experienced; for 
example, she is competent to discuss her current stomach pain and 
other experienced symptoms.  See, e.g., Layno, supra.  Moreover, 
the Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  See Jandreau, Davidson, 
supra.

Similarly, as noted above, the Court of Appeals for Veterans 
Claims has held that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr, supra.  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, supra.  However, the 
resolution of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu, supra.  

In the present case, the Veteran's stomach pain and discomfort is 
found to be capable of lay observation, and thus her statements 
constitute competent evidence.  The Board must now consider the 
credibility of such evidence.  The Veteran's service records show 
a single diagnosis of GERD in active service, followed by 
multiple episodes of viral gastroenteritis.  Her separation 
examination was negative for any gastrointestinal diagnoses, 
although she complained of frequent indigestion or heartburn.  
Following service, there was no documentation of complaints of or 
treatment for gastrointestinal issues until 2010, 4 years after 
her discharge from service.  While she is clearly sincere in her 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that she has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for 4 years following her military 
discharge is more probative than her current recollection as to 
symptoms experienced in the distant past.  See Curry, 7 Vet. App. 
59 (1994).  Moreover, there are no competent opinions relating 
any current gastrointestinal disorder to military service.  
Indeed, the only competent medical opinion is unfavorable.  
Accordingly, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a gastrointestinal 
disorder, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical h0istory of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In the present case, the Veteran has been assigned a 10 percent 
evaluation for PTSD, effective from November 26, 2007, the date 
of receipt of her original claim for service connection.  

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for rating 
mental disorders, a 10 percent rating is assigned when the 
evidence demonstrates occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

In order to be entitled to the next higher, 30 percent 
evaluation, the evidence must demonstrate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

The Board has reviewed the evidence spanning the period on 
appeal, and finds that the criteria for an increased rating have 
not been met.  Specifically, the requirements for a 30 percent 
rating, or higher, have not been demonstrated by the evidence.

There appears to be conflicting evidence as to whether the 
Veteran has a depressed mood.  At the May 2008 VA examination, 
the Veteran stated she never cries, and rated her current mood at 
a level of 3 out of 10, with 10 being the worst.  However, the 
examiner, after testing, concluded that she was severely 
depressed.  At the June 2010 VA examination, the Veteran said 
that her mood was mostly euthymic and "pretty good."  She 
denied depression, anhedonia, and hopelessness, as well as 
thoughts of suicide in the last 2 years.  Giving the benefit of 
the doubt to the Veteran, the Board concedes that depressed mood 
is present at least occasionally.    

The evidence also shows some symptoms of anxiety.  The Veteran 
reported that she was easily startled and hypervigilant at the 
May 2008 VA examination, and the examiner observed that she 
appeared to be moderately to severely anxious.  At the 2010 VA 
examination, she stated she was easily startled and was more 
anxious during the anniversary months of her assault during 
service.  She would also become hypervigilant in crowds or 
enclosed spaces, especially when there were men present.  

The evidence demonstrates some suspiciousness.  The 2008 VA 
examiner noted that the Veteran was able to relate well to her 
family members and various friends, but she stated that she 
avoided people she did not know and was generally somewhat 
untrusting.  At the June 2010 VA examination, she stated she 
avoided men.  

The evidence does not show panic attacks.  At the May 2008 VA 
examination, the Veteran reported infrequent panic attacks.  At 
the June 2010 VA examination, she reported panic attacks a few 
times a month, but was unsure as to whether this was due to her 
underlying cardiac condition and bradycardia.  Thus, panic 
attacks do not appear to occur on a regular basis.        

The evidence demonstrates chronic sleep impairment alleviated by 
medication in the last year.  The Veteran reported that she got 
enough sleep, approximately 3 to 4 hours per night, at the 2008 
VA examination.  She did have nightmares, but they were not 
overly severe or frequent.  However, in March 2010, she 
complained of insomnia, which was stable with medication.  The 
Veteran continued to take medication for sleep at the June 2010 
VA examination.  She stated she had difficulty staying asleep for 
the past 2 years.  She got 4 to 5 hours of sleep with her 
medication, and had adequate energy and felt rested on most days.  
She had nightmares in January and March, as those are the months 
when she was assaulted during service, but did not have 
nightmares during the rest of the year.    

The evidence does not demonstrate any memory loss.  The May 2008 
VA examiner noted that the Veteran was fully oriented and 
reported that her memory was good.  The 2010 examiner noted no 
evidence of memory loss or impairment.     

The evidence does not demonstrate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
In 2008, the Veteran reported that she was working on a 
motorcycle engine assembly line and that she went to work daily.  
Further, the examiner noted that she had good relationships with 
family and friends.  The 2008 VA examiner concluded that although 
the Veteran did have signs and symptoms of PTSD, including 
depression and hypervigilance, her PTSD did not appear to affect 
her overall function greatly, leading to only mild or transient 
social impairment.  

In 2010, the Veteran was beginning her third year of pre-
veterinarian school and planned to complete an eight year degree 
to become a veterinarian.  She was also going to start a part-
time job at Wal-Mart.  In the past year, she said she had only 
missed school and work for 3 days in March 2010 after she had a 
fight with her girlfriend.  The 2010 VA examiner concluded that 
the Veteran had mild and transient PTSD symptoms that were not 
affecting her psychosocial functioning, although they did cause 
some decrease in work efficiency.  Therefore, although there is 
some decrease in occupational efficiency, social impairment and 
intermittent periods of inability to perform occupational tasks 
have not been demonstrated.  Moreover, the VA examiners agree 
that the Veteran's symptoms are mild and transient.  

Based on the foregoing, the Board finds that the evidence weighs 
against an increased initial evaluation for PTSD.  Of the 6 
symptoms causing occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks listed in the 30 
percent rating category, the evidence demonstrates, at least in 
part, the presence of 4 of the 6 symptoms.  However, the VA 
examiners agree that the frequency and severity of the Veteran's 
PTSD symptoms are mild and transient, and while they do cause 
some decrease in occupational functioning, there is no affect on 
her social or psychosocial functioning.  Moreover, the Veteran 
stated at both VA examinations that she had not sought any type 
of inpatient or outpatient treatment for PTSD, including therapy.  
Thus, her symptoms are controlled even without medication or 
therapy (with the exception of insomnia).  For these reasons, the 
Board finds that the weight of the evidence is against a grant of 
a 30 percent initial evaluation for PTSD.  

In concluding that an increased disability rating of 30 percent 
is not warranted for the rating period on appeal, the Board has 
also relied, in part, upon the Global Assessment of Functioning 
(GAF) scores assigned by the VA examiners.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The 2008 VA examiner assigned a GAF score of 70, while the 2010 
examiner assigned a GAF score in the range of 65 to 70.  In this 
regard, scores in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  The Board finds that the scores in this range 
accurately reflect the criteria of the currently assigned 10 
percent rating category.  Thus, these GAF scores do not support a 
grant of the next higher 30 percent evaluation.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for her service-connected PTSD, as the Court indicated 
can be done in this type of case.  Based upon the record, we find 
that at no time during the claim period has the disability on 
appeal been more disabling than as currently rated. 

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected PTSD warrants an increased rating 
on an extra-schedular basis.  The governing criteria for the 
award of an extra-schedular rating call for a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the RO is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for assignment of an extra-schedular evaluation 
commensurate with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Indeed, the Veteran has sought neither inpatient nor outpatient 
treatment for her PTSD symptoms.  Further, the Veteran is 
pursuing an eight year degree and working part time, and there is 
no indication that she has missed work or school due to her PTSD 
symptoms.  Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.  


ORDER

Service connection for residuals of an injury to the left ankle 
is denied.

Service connection for shin splints is denied.  

Service connection for a gastrointestinal disorder is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD) is denied


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


